Undercofler, Justice.
Appellant was cited for parole violation. At a hearing where he was represented by counsel, without solicitation and voluntarily, he admitted the commission of a crime other than that for which he was cited. The court revoked his probation. Appellant then instituted the habeas corpus action complaining that it was error to revoke his probation for a criminal act for which he had not been given notice prior to the hearing. This appeal is from an order remanding him to the custody of the warden. Held:
The appellant cannot complain of lack of notice where he voluntarily and without solicitation admits in judicio that he has violated the terms of his probation. Compare George v. State, 99 Ga. App. 892 (109 SE2d 883); Gay v. State, 101 Ga. App. 225 (2) (113 SE2d 223); Dingier v. State, 101 Ga. App. 312 (1) (113 SE2d 496); Rainwater v. State, 127 Ga. App. 406 (193 SE2d 889).

Judgment affirmed.


All the Justices concur.